





[FORM OF EXECUTIVE OFFICER RESTRICTED STOCK AWARD AGREEMENT]




VENTIV HEALTH, INC.


RESTRICTED STOCK AWARD AGREEMENT


THIS AGREEMENT, dated ________________, is made between Ventiv Health, Inc., a
Delaware corporation (the "Company"), and ___________________________ (the
"Executive").


1. Restricted Stock Award. Subject to the terms and conditions set forth in this
Agreement, the Company hereby grants to the Executive, as of the date hereof
(the "Grant Date"), an award of X,XXX shares of common stock, par value $.001
per share, of the Company (the "Restricted Stock"). Subject to the terms of this
Agreement, the Executive shall be entitled to exercise and enjoy all rights and
entitlements, and will be subject to all obligations and restrictions, of
ownership of the Restricted Stock as set forth in the Company's Certificate of
Incorporation, as amended. The Restricted Shares are granted under the Ventiv
Health, Inc. 1999 Stock Incentive Plan (the "Plan") and shall be governed by
terms of the Plan, the terms of which are incorporated by reference into this
Restricted Stock Award Agreement.


2. Restrictions. The following restrictions shall apply to each share of
Restricted Stock: (i) until such Restricted Stock vests in accordance with
Section 3 hereof, one or more stock certificates representing the Restricted
Stock will be issued in the Executive's name, but will be held in custody by the
Company or an escrow agent (which may be a brokerage firm) appointed by the
Company, and the Executive will not sell, transfer, assign, give, place in
trust, or otherwise dispose of or pledge, grant a security interest in, or
otherwise encumber such unvested Restricted Stock until the Executive’s interest
therein is fully vested, and any such attempted disposition or encumbrance shall
be void and unenforceable against the Company; (ii) the stock certificate or
certificates representing the Restricted Stock shall initially bear the legends
provided for in Sections 7(a) and 7(b) below; (iii) except as provided in
Section 3(b), upon termination of the Executive's employment with the Company
for any reason whatsoever, with or without cause, whether voluntarily or
involuntarily, all shares of Restricted Stock which had not vested as of the
date of such termination will be forfeited and returned to the Company, and all
rights of the Executive or the Executive's heirs in and to such shares will
terminate, unless the Board of Executives of the Company (the "Board")
determines otherwise in its sole and absolute discretion.


3. Vesting of Restricted Stock. (a) The Restricted Stock will vest as follows:



·  
XX % of such shares of Restricted Stock shall vest on (1st anniversary of grant
date);




·  
XX % of such shares of Restricted Stock shall vest on (2nd anniversary of grant
date);




·  
XX % of such shares of Restricted Stock shall vest on (3rd anniversary of grant
date); and




·  
XX % of such shares of Restricted Stock shall vest on --------------(4th
anniversary of grant date).



(b) [For executive officers who are Board members: All unvested shares of
Restricted Stock will immediately become vested in the event that (i) a
transaction or a series of related transactions is consummated involving (A) a
sale, transfer or other disposition of all or substantially all of the Company’s
assets, (B) the consummation of a merger or consolidation of the Company or (C)
a sale or exchange of capital stock of the Company, in any case as a result of
which the stockholders of the Company immediately prior to such transaction or
series of related transactions own, in the aggregate, less than a majority of
the outstanding voting capital stock or equity interests of the surviving,
resulting or transferee entity or (ii) the Executive dies or becomes disabled
while the Executive is employed by the Company.]


[For other executive officers: All unvested shares of Restricted Stock will
immediately become vested in the event that the Executive’s employment with the
Company is terminated by the Company or its successors or assigns “Without
Cause” (as defined in the Employment Agreement between you and the Company) upon
or before six (6) months following a “Change of Control” (as defined in the
Employment Agreement) of the Company.]


4. Effect of Vesting. Subject to the provisions of this Agreement, upon the
vesting of any shares of Restricted Stock, the Company will deliver to the
Executive a certificate or certificates for the number of shares of Restricted
Stock which had so vested, endorsed with the legend provided for in Section
7(b). Alternatively, the Company may elect to deliver vested shares of
Restricted Stock electronically, and if it does so, the Executive agrees to
establish an account with a brokerage firm selected by the Company for the
purpose of receiving such shares. Subject to applicable law, the Executive may
sell, transfer, assign, give, place in trust, or otherwise dispose of or pledge,
grant a security interest in, or otherwise encumber vested shares of Restricted
Stock.


5. Regulatory Compliance. The issuance and delivery of any stock certificates
representing vested shares of Restricted Stock may be postponed by the Company
for such period as may be required to comply with any applicable requirements
under the federal securities laws or under any other law or regulation
applicable to the issuance or delivery of such shares. The Company shall not be
obligated to deliver any vested shares of Restricted Stock to the Executive if
the Company believes that such delivery would constitute a violation of any
applicable law or regulation.


6. Representations and Warranties. The Executive hereby represents and warrants
that the Restricted Stock awarded pursuant to this Agreement is being acquired
for the Executive's own account, for investment purposes and not with a view to
distribution thereof. The Executive acknowledges and agrees that any sale or
distribution of shares of Restricted Stock that have become vested may be made
only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act of 1933, as amended (the "Securities Act"), which
registration statement has become effective and is current with regard to the
shares being sold, or (ii) a specific exemption from the registration
requirements of the Securities Act that is confirmed in a favorable written
opinion of counsel, in form and substance satisfactory to counsel for the
Company, prior to any such sale or distribution. The Executive hereby consents
to such action as the Board or the Company deems necessary or appropriate from
time to time to prevent a violation of, or to perfect an exemption from, the
registration requirements of the Securities Act or to implement the provisions
of this Agreement, including but not limited to placing restrictive legends on
certificates evidencing shares of Restricted Stock (whether or not vested) and
delivering stop transfer instructions to the Company's stock transfer agent.


7. Legends. (a) Each certificate representing any unvested shares of Restricted
Stock shall be endorsed with a legend in substantially the following form:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A CERTAIN
RESTRICTED STOCK AWARD AGREEMENT, DATED AS OF (GRANT DATE), WHICH PROVIDES,
AMONG OTHER THINGS, FOR CERTAIN RESTRICTIONS ON THE TRANSFER AND ENCUMBRANCE OF
SUCH SHARES. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICES OF THE
COMPANY"


(b) In addition to the legend set forth in paragraph (a) and above, until
registered under the Securities Act, each certificate representing shares of
Restricted Stock shall be endorsed with a legend in substantially the following
form:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.
SUCH SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
WITHOUT SUCH REGISTRATION, EXCEPT UPON DELIVERY TO THE COMPANY OF SUCH EVIDENCE
AS MAYBE SATISFACTORY TO COUNSEL FOR THE COMPANY TO THE EFFECT THAT ANY SUCH
TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED
THEREUNDER";


8. Miscellaneous


(a) Construction. This Agreement will be construed by and administered under the
supervision of the Board, and all determinations of the Board will be final and
binding on the Executive.


(b) Dilution. Nothing in this Agreement will restrict or limit in any way the
right of the Board to issue or sell stock of the Company (or securities
convertible into stock of the Company) on such terms and conditions as it deems
to be in the best interests of the Company, including, without limitation, stock
and securities issued or sold in connection with mergers and acquisitions, stock
and securities issued or sold in connection with investments in the Company,
stock issued or sold in connection with any stock option or similar plan, and
stock issued or contributed to any qualified stock bonus or employee stock
ownership plan.


(c) Notices. Any notice hereunder shall be in writing and personally delivered
or sent by registered or certified mail, return receipt requested, and addressed
to the Company at Ventiv Health, Inc., 200 Cottontail Lane, Vantage Court North,
Somerset, New Jersey 08873, Attention: Chief Financial Officer, or to the
Executive at 200 Cottontail Lane, Vantage Court North, Somerset, New Jersey
08873, subject to the right of any party hereto to designate at any time
hereafter in writing some other address.


(d) Counterparts. This Agreement may be executed in counterparts each of which
taken together shall constitute one and the same instrument.


(e) Governing Law. This Agreement, which constitutes the entire agreement of the
parties with respect to the grant to the Executive of the Restricted Stock,
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York, without regard to principles thereof regarding conflict
of laws.


(f) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.


(g) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and the Executive.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


VENTIV HEALTH, INC.








By: ___________________________________
Name:
Title:








____________________________________
Executive 
